Citation Nr: 0021320	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-08 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
December 1968 to August 1970, including duty in Vietnam for 
which he earned the Combat Action Ribbon (CAR).  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Little Rock, Arkansas Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
While the case was in appellate status, the RO increased the 
appellant's disability evaluation for the PTSD from 10 to 50 
percent; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The increased PTSD rating was 
effective as of the date of receipt of the original claim- 
this effectively allows the Board to consider entire time 
period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therefore, the increased rating issue is as 
delineated on the title page of this decision. 

The Board notes that the RO had also denied the appellant's 
claim for a total rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities in a rating decision issued in February 1999.  
Subsequently, the RO completed various development actions 
and then issued a rating decision, in March 2000, that 
granted the total rating claim.  The total rating issue has 
therefore been rendered moot.  In addition, the appellant 
withdrew, in a written statement dated in December 1999, his 
request for a Travel Board hearing.  Therefore, the case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The appellant's PTSD is manifested by anxiety, 
depression, sleep disturbances, nightmares and intrusive 
thoughts of Vietnam, being easily startled and problems with 
concentration and memory.  He is currently receiving 
medication for his PTSD.

3.  The appellant's service-connected PTSD is not shown to 
cause him to have occupational and social impairment with 
deficiencies in most areas due to such symptoms as: suicidal 
ideation; obsessional rituals which interfered with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that he has presented a claim that is 
plausible.  This being so, the Board must examine the record 
and determine whether the VA has any further obligation to 
assist in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  38 
C.F.R. §§  4.1, 4.2, 4.10.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole-recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown,  7 Vet. App. 55, 58 (1995).  
As noted, consideration of the entire period of the rating 
for the PTSD will be considered following the initial 
rating.  See Fenderson, supra.  The most current evidence of 
the present level of disability includes testimony presented 
by the appellant at hearings conducted at the RO in 
September 1998, and April 1999; the report of a Social 
Security Administration (SSA) vocational assessment 
conducted in March 1999; the reports from VA PTSD 
psychiatric examinations conducted in April 1998, and 
February 2000; and VA inpatient and outpatient treatment 
records dated between 1998 and 1999.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 provides 
a general rating formula for psychoneurotic disorders, based 
upon the degree of incapacity or impairment.  Under the most 
recent criteria under the General Rating Formula for Mental 
Disorders, total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

The appellant contends his service-connected post-traumatic 
stress disorder (PTSD) is more disabling than currently 
evaluated.  He maintains that the symptomatology associated 
with this disorder, including feelings of guilt and 
depression, problems with concentration and the need to take 
medication to sleep, affects his social and industrial 
adaptability.  During his September 1998 personal hearing at 
the RO, the appellant testified that he would have flashbacks 
of Vietnam at home, but not at work, and that he had problems 
with concentration and train of thought, as well as anxiety 
and depression.  See Hearing Transcript pp. 3-6.  He also 
testified that his sleeping medication was helping some; that 
he went to Alcoholics Anonymous meeting two times per week; 
that he was very paranoid; and that he did not trust people.  
The appellant further testified that he stayed isolated in 
his trailer home and that he had one friend that he would 
talk to on the telephone.  See Hearing Transcript pp. 8-19.

The appellant provided similar testimony during his April 
1999 personal hearing at the RO.  He stated that he often had 
flashbacks while working and that he could not stand 
helicopter sounds.  See Hearing Transcript p. 3.  He stated 
that he drove 200 miles to VA appointments and that he had a 
garden and would do work around his house.  See Hearing 
Transcript pp. 10-12.  

In April 1998, the appellant underwent a VA PTSD examination.  
He stated that he had been quite depressed and would 
sometimes cry without knowing why.  He reported having 
nightmares three to four times per week, as well as numerous 
intrusive thoughts and survivor guilt.  He said he was easily 
startled, hated being in crowds and that he lived alone, 
staying to himself.  On mental status examination, he 
conversed easily with the examiner and he was tearful, 
anxious and dysphoric.  His thought processes and 
associations were logical and tight with no loosening of 
association or confusion.  No gross impairment in memory was 
observed and the appellant was oriented in all spheres.  No 
hallucinations were described and no delusional material was 
noted.  PTSD was diagnosed and a GAF score of 50 was 
assigned.

The appellant was hospitalized in a VA facility in June 1998, 
for treatment for alcohol dependence.  He stated that when he 
was not traveling, he would go back to his regular schedule 
which included drinking.  He denied loss of time from work or 
difficulty with jobs or his health, as well as delusions and 
paranoia.  The appellant identified his strengths as 
including AA meetings, volunteer work and other things to 
keep busy.  He was consisted noted to be alert and oriented 
times three and he participated in vocational classes, drug 
and alcohol classes, and occupational and recreational 
classes while he was in the program; at no time did he 
complain of nightmares, intrusive thoughts or other such PTSD 
symptomatology.  He reported that his family relationships 
were fair and that he had contact with his 35-year-old son 
who worked in Las Vegas.  He also reported that he was not 
involved in any organizational activities and that his spare 
time was spent fishing and boating.  On the fifth day of 
hospitalization, he became upset about his discharge date 
stating that he wanted to attend a family function at the 
lake over the Fourth of July; he subsequently asked to be 
discharged that same day.  

The appellant was again hospitalized in a VA facility for 
alcohol treatment in late July and early August of 1998.  He 
reported that family conflict and anger had triggered his 
recent heavy use and that his brother had urged him to get 
treatment.  He complained of a depressed mood, difficulty 
falling asleep and feelings of worthlessness.  The appellant 
stated that he was a recluse because of his hearing problem.  
He identified his strengths as including friends who were 
drug-free and hobbies.  He made no mention of any PTSD 
symptomatology other than depression and anger.  The social 
history section of his July 1998 intake evaluation indicated 
that he had a job, a home and social support.  He was noted 
to be oriented times three and capable of independent 
activities of daily living.  He denied suicidal ideation and 
hallucinations.  During his neuropsychology discharge 
interview, he reported that his memory had been reasonably 
okay and that he had been having intermittent difficulty with 
concentration, as well as a fluctuating mood.  His thoughts 
were noted to be clear, logical and linear.  

The appellant was subsequently hospitalized for medical 
treatment at a VA facility in November 1998.  On admission, 
he was noted to be oriented times three and independent in 
all activities of daily living.  There were no indications in 
the nursing notes that the appellant demonstrated any sleep 
disturbances or that he suffered from nightmares.  

The evidence of record includes records from the appellant's 
VA outpatient visits dated between December 1998 and December 
1999.  During a December 1998 clinic visit he underwent a 
psychiatric evaluation.  He was noted to be adequately 
groomed and to be somewhat anxious.  His speech was noted to 
be of normal rate, tone and fluency and his eye contact was 
good.  His thought processes were logical, coherent and goal-
oriented.  The examiner found his judgment and insight to be 
fair and no deficits of memory or concentration were noted.  
In March 1999, he complained of swelling in his feet which he 
stated occurred after he traveled to Las Vegas and spent time 
walking around.  There is no indication of any outbursts or 
inappropriate behavior during any of his outpatient 
appointments.

The appellant underwent another VA PTSD examination in 
February 2000; the claims file was reviewed by the examiner.  
The appellant reported that his antidepressant medication 
helps some; that he had nightmares two times per week; that 
he suffers from intrusive thoughts; that he was easily 
startled and jumpy; that he was uncomfortable in a crowd; and 
that he hardly ever left his house.  On examination, his 
speech was within normal limits and he was noted to have some 
anxiety and depression.  His thought processes were logical 
and tight with no loosening of association or confusion.  He 
did not report any hallucinations and no delusional material 
was noted.  His insight was somewhat limited and his judgment 
was adequate.  He reported some suicidal ideation, but no 
intent.  PTSD was diagnosed and a GAF score of 45 was 
assigned.

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a evaluation in excess of 50 percent for the appellant's 
PTSD.  The evidence of record establishes that the appellant 
has expressed suicidal ideation on only one occasion and that 
he has denied it numerous times since 1998.  There is no 
evidence of record that he ever engaged in obsessional 
rituals.  Nor does the evidence demonstrate near-continuous 
panic or depression affecting the appellant's ability to 
function independently, appropriately and effectively.  There 
is no documentation in the record of unprovoked irritability 
with periods of violence, or any spatial disorientation or 
any neglect of personal appearance and hygiene.  While the 
evidence does indicate that the appellant demonstrates such 
symptoms as: anxiety, depression, some impairment of short-
term memory and just adequate insight and judgment, as well 
as disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence of record also shows that the 
appellant does have some family and social relationships and 
that he has been able to appropriately and actively 
participate in inpatient and outpatient substance abuse and 
medical treatment over the recent years.  While the evidence 
of record also does not demonstrate that the appellant 
suffers from such symptoms as panic attacks (weekly or less 
often), he does suffer from chronic sleep impairment, mild 
memory loss and he does demonstrate reduced reliability and 
productivity due to nightmares and intrusive recollections, 
as well as some disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  Therefore a 50 percent evaluation, but 
not more, would be warranted under the current rating 
criteria. 

The appellant has indicated that he should be rated as more 
than 50 percent disabled for his PTSD due to his 
symptomatology.  However, the appellant, as a layperson, is 
not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The clinical evidence of record demonstrates that while the 
appellant does suffer from difficulty in social and 
occupational functioning due to PTSD, he is able to be 
independent in his activities of daily living, to travel 
alone for long distances for medical appointments, to engage 
in activities such as fishing, boating and gardening, and to 
attend family events and visit with his son.  These clinical 
observations are considered persuasive as to the appellant's 
degree of impairment due to PTSD as well as to his overall 
industrial impairment due to his psychiatric illness.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1).  The Board 
must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings of up to 100 percent 
are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  The Board finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required frequent hospitalization for his PTSD.  There is no 
record of inpatient treatment for PTSD or any psychiatric 
condition other than substance abuse during the past several 
years.  Additionally, his PTSD has not had such an unusual 
impact on his employment as to render impractical the 
application of regular schedular standards.  The record shows 
that the appellant has a history of severe hearing loss and 
that it was this disability that led the appellant to stop 
working in 1998.  There is no evidence that the impairment 
resulting from PTSD alone warrants extraschedular 
consideration under 38 U.S.C.A. § 3.321(b).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  Since the preponderance of the evidence is against 
an allowance of an evaluation in excess of 50 percent at any 
time for PTSD under either the schedular criteria or the 
extraschedular criteria, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

